Citation Nr: 1107313	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-03 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for L3-L4 degenerative disc 
disease (hereinafter referred to as "lumbar spine disorder").

2.  Entitlement to service connection for renal cell carcinoma, 
and the residuals thereof.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1973 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In December 2008, this matter was remanded by the Board for 
further development.  The required development having been 
completed, adjudication on the merits may proceed.  See Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's current lumbar 
spine disorder is related to his service.

2.  The evidence does not show that the Veteran's current renal 
cell carcinoma is related to his service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a lumbar 
spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for establishing service connection for renal 
cell carcinoma have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Pelegrini, 18 Vet. App. at 112.

The Veteran was notified via letter dated in December 2005 of the 
information and evidence required to establish service 
connection, the information and evidence not of record necessary 
to substantiate the issues of service connection raised in his 
claim, and his and VA's respective duties for obtaining evidence.  
Service connection for a lumbar spine disorder and renal cell 
carcinoma was denied in the RO's June 2006 rating decision.  When 
the Veteran received notification of this decision later in June 
2006, he was notified of how VA determines disability ratings and 
effective dates for disabilities that are service-connected.  
This notification, in addition to notification of the information 
and evidence required to establish service connection, the 
information and evidence not of record necessary to substantiate 
the issues of service connection raised in his claim, and his and 
VA's respective duties for obtaining evidence, again was provided 
to the Veteran via a letter dated in January 2010.

VA erred in not providing the Veteran with notice of how a 
disability rating and effective date would be determined if 
service connection for his claimed lumbar spine disorder and/or 
renal cell carcinoma was granted prior to the June 2006 rating 
decision by the RO, who in this case is the AOJ.  The Veteran, 
however, did not suffer prejudice for two reasons.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  First, the timing error was cured.  The issues of the 
Veteran's entitlement to service connection for a lumbar spine 
disorder and for renal cell carcinoma were readjudicated by way 
of a statement of the case (SOC) dated in December 2006 
subsequent to his receipt of notice of how disability ratings and 
effective dates are determined in June 2006.  These issues also 
were readjudicated by way of a supplemental statement of the case 
(SSOC) dated in September 2010 subsequent to the Veteran's 
receipt of fully compliant notice, to include how disability 
ratings and effective dates are determined, in January 2010.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that 
the issuance of a fully compliant VCAA notification followed by 
readjudication, such as a SOC or SSOC, is sufficient to cure a 
timing defect).  Second, service connection for both a lumbar 
spine disorder and renal cell carcinoma is denied herein, and 
hence no disability ratings or effective dates will be assigned.  
VA's duty to notify therefore has been satisfied.



Pursuant to the duty to assist, VA is required to aid the Veteran 
in the procurement of service treatment records and other 
pertinent treatment records, whether or not they are in Federal 
custody, as well as provide a medical examination and/or obtain a 
medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records and VA 
treatment records.  Pursuant to the Board's December 2009 remand, 
the Veteran's Social Security Administration (SSA) records also 
have been obtained.  No private treatment records have been 
obtained regarding the claim at issue.  The duty to assist is not 
applicable in this regard, however, as the Veteran has not 
identified any such records.  See 38 U.S.C.A. § 5103A(b).  
Private records regarding an old claim previously were associated 
with the claims file.

The Board notes that a medical examination has not been afforded 
to the Veteran and a medical opinion has not been obtained with 
respect to either his claimed lumbar spine disorder or his 
claimed renal cell carcinoma.  In determining whether such 
medical examination or opinion is necessary pursuant to the duty 
to assist, there are four factors for consideration.  These four 
factors are:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

This third factor establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a current 
disability "may be associated" with military service include, 
but are not limited to, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that it is unnecessary to provide the Veteran a 
VA medical examination or to obtain a medical opinion in this 
case because not all of these factors are met.  As discussed 
below, there is no indication from the evidence that the Veteran 
experienced any low back problem or kidney problem, to include 
cancer, during service or that his current lumbar spine disorder 
and/or current renal cell carcinoma may be associated with his 
service.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional development necessary for a fair adjudication of the 
claim that has not been undertaken.  The Board therefore finds 
that VA's duty to assist has been satisfied.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been 
fulfilled, appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran seeks service connection for a lumbar spine disorder 
and for renal cell carcinoma.  He has not advanced any plausible 
theory concerning why he is entitled to this benefit for either 
disability.

Service connection may be established in several ways, including 
on a direct basis and on a presumptive basis.  Direct service 
connection means that the facts establish that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  To establish service connection, there 
generally must be (1) medical evidence of a current chronic 
disability, (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current chronic disability and the in-service disease or injury.  
See Hickson v. West, 12 Vet. App. 247 (1999).

As an alternative to establishing the second and third prongs in 
Hickson, direct service connection also may be established if the 
evidence reveals a current disorder that was chronic in service 
or, if not chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 
303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of 
symptomatology may be established if (1) the condition was 
"noted" during service; (2) there is evidence of post-service 
continuity of the same symptomatology; and (3) there is medical, 
or in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage, 
10 Vet. App. at 488.

Direct service connection additionally may be established for any 
disease diagnosed after discharge when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Presumptive service connection means that a disease will be 
considered to have been incurred in or aggravated by service even 
though there is no evidence of such disease during service.  
38 C.F.R. §§ 3.307(a); 3.309.  Service connection is presumed 
where a Veteran served 90 days or more and manifested a chronic 
disease, such as malignant tumors, to a compensable degree within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a).  However, this presumption may be 
rebutted by affirmative evidence to the contrary.  38 C.F.R. 
§§ 3.307(d), 3.309(a).

The Board must assess the probative value of all the evidence, 
including medical evidence.  The weight and credibility of 
evidence may be discounted "in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Board must account for evidence which it 
finds to be persuasive or unpersuasive and provide reasons for 
rejecting any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The benefit of the doubt shall be given to the Veteran when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 
Vet. App. at 49.  As such, the Veteran prevails when the evidence 
supports his claim or is in relative equipoise but does not 
prevail when the preponderance of the evidence is against the 
claim.  Id.

A.  Lumbar Spine Disorder

Service treatment records do not reveal that the Veteran 
complained of, received treatment for, or was diagnosed with any 
low back problem.  Upon his separation in March 1975, he denied 
having recurrent back pain and was given a normal clinical 
evaluation with respect to his spine.

VA treatment records dated from April 1998 to October 2000 
similarly do not indicate that the Veteran complained of, sought 
treatment for, or was diagnosed with any low back problem.

Private treatment records dated from March 2001 to November 2002 
from the Orthopedic Center of Palm Beach County, Wellington 
Regional Medical Center, Doctors Osteopathic Center, Lauderdale 
Orthopaedic Surgeons, HealthSouth Sunrise Rehabilitation 
Hospital, Rehabilitation Physicians, Dr. G.G., and Dr. S.K., most 
of which were previously associated with the claims file during 
the pendency of an old claim as well as were included in the SSA 
records associated with the claims file with respect to this 
claim, collectively reflect the following.  The Veteran reported 
never having a problem with his lower back until he experienced a 
sharp pain there after trying to catch a falling box while 
unloading a truck at work in January 2001.  As a result of this 
incident, he complained of low back pain, severe low back pain, 
pain in the lower back area, and general pain in his back.  His 
injury was characterized as a lumbosacral sprain/strain.  
Magnetic resonance imaging (MRI) of the lumbar spine was 
consistent with degenerative changes, desiccation, and stenosis.  
Specifically, it showed multilevel herniation from L2-L3 through 
L5-S1 with the most significant at L3-L4, moderate central canal 
stenosis on a multifactorial basis at L3-L4, diffuse congenital 
canal stenosis, and L5-S1 left paracentral disc osteophyte 
complex which contacts the left S1 nerve root without significant 
displacement.  The underlying spinal stenosis was found to be 
congenital and therefore not related to the January 2001 
workplace accident.  Assessments of lumbar strain; chronic lumbar 
strain; lumbar spine sprain and strain; lumbar radiculopathy; 
lumbar stenosis; evidence of spinal stenosis throughout the L3-L4 
and L4-L5 regions; low back pain with questionable 
herniated/ruptured disk; multiple lumbar spine herniated nucleus 
pulposus; multiple herniated discs of the lumbar spine including 
L3-L4, L4-L5, and L5-S1; degenerative disc disease (DDD) of the 
lumbar spine, onset January 2001; chronic pain syndrome; and 
chronic pain syndrome secondary to sprain/strain injury of the 
lumbosacral spine were made.

Additional records received from SSA show that the Veteran 
receives disability benefits for a disability that began in 
January 2001 with a primary diagnosis of disorder of the back 
discogenic and degenerative and a secondary diagnosis of 
disorders of muscle, ligament, and fascia.

VA treatment records dated from March 2002 to September 2010 
document the Veteran's continual complaints of back pain, chronic 
back pain, low back pain, and chronic low back pain.  Severe back 
pain was noted on one occasion.  His January 2001 workplace back 
injury was referenced in several records.  Chronic back pain, 
chronic low back pain; degenerative joint disease (DJD); DJD 
lumbar; DDD; DDD lumbosacral spine; DDD lumbosacral spine; 
herniated L3, L4, L5, and S1; DDD lumbosacral spine herniated L3, 
L4, L5, and S1; and degeneration of lumbar or lumbosacral 
intervertebral disc were diagnosed.

Given this evidence, the Board finds that entitlement to direct 
service connection for a lumbar spine disorder is not warranted.  
The first Hickson requirement is satisfied.  However, the second 
and third Hickson requirements are not satisfied and continuity 
of symptomatology has not been established.



There is ample evidence that the Veteran has a current lumbar 
spine disorder.  Numerous diagnoses were made starting in March 
2001 and continuing constantly thereafter.  These included 
chronic back pain; chronic low back pain; low back pain with 
questionable herniated/ruptured disk; chronic pain syndrome; and 
chronic pain syndrome secondary to sprain/strain injury of the 
lumbosacral spine.  "Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
However, the underlying maladies of lumbar strain; chronic lumbar 
strain; lumbar spine sprain and strain; lumbar radiculopathy; 
lumbar stenosis; evidence of spinal stenosis throughout the L3-L4 
and L4-L5 regions; multiple lumbar spine herniated nucleus 
pulposus; multiple herniated discs of the lumbar spine including 
L3-L4, L4-L5, and L5-S1; DJD; DJD lumbar; DDD; DDD of the lumbar 
spine, onset January 2001; DDD lumbosacral spine; DDD lumbosacral 
spine; herniated L3, L4, L5, and S1; DDD lumbosacral spine 
herniated L3, L4, L5, and S1; degeneration of lumbar or 
lumbosacral intervertebral disc; and disorder of the back 
discogenic and degenerative and associated disorders of muscle, 
ligament, and fascia also were diagnosed here.

The evidence does not show that the Veteran experienced any low 
back problem during service.  He has not identified any such in-
service problem.  Service treatment records further are devoid of 
any indication that he ever complained of, received treatment 
for, or was diagnosed with any such problem.  The Veteran indeed 
denied having recurrent back pain, which includes low back pain, 
upon his separation from service in March 1975.  A normal 
clinical evaluation was given to his spine, which includes his 
lumbar spine, at that time.

The evidence also does not show that the Veteran's current lumbar 
spine disorder is related to his service.  He has not explained 
how he believes this disorder is associated therewith.  The 
private and VA treatment records pertaining to his disorder 
further do not even mention his service.  Rather, they reveal 
that the Veteran injured his back in a January 2001 workplace 
incident.  They also reveal that he first complained of, received 
treatment for, and was diagnosed with low back problems, one of 
which was found to be congenital, thereafter.  In this regard, 
the Board notes that a significant lapse in time between service 
and evidence of post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
considerable gap of almost 26 years from the time the Veteran 
separated from service in March 1975 and the time his low back 
problems first were complained of, treated, and diagnosed in 
early 2001 is significant evidence against his claim.

The evidence finally does not show that the Veteran has 
complained or experienced low back symptomatology, even 
intermittently, since service.  As discussed above, no such in-
service problem has been identified by the Veteran or is 
referenced in his service treatment records, to include those at 
the time of his separation.  It follows that no low back problem 
was noted during service.  Also as discussed above, the first 
complaints of, treatment for, and diagnoses of low back problems 
were documented in the medical evidence almost 26 years after the 
Veteran's separation from service.  Competent and credible lay 
evidence, in addition to medical evidence, must be considered in 
this regard.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Here, again, the Veteran has not 
asserted that he has experienced low back symptoms, even 
intermittently, since service.  Evidence from other lay persons 
additionally is absent from the record.  The Board reiterates 
that this lack of evidence, whether medical or lay, establishing 
continuity of low back symptomatology, as well as the lack of any 
other evidence suggesting that the Veteran's current lumbar spine 
disorder is related to his service and the lack of evidence that 
he experienced any low back problem during service, render it 
unnecessary to provide him with a VA medical examination and/or 
opinion.

In sum, the preponderance of the evidence is against the 
Veteran's entitlement to service connection for a back 
disability.  The doctrine of reasonable doubt therefore is not 
applicable.

B.  Renal Cell Carcinoma

Service treatment records do not reveal that the Veteran 
complained of, received treatment for, or was diagnosed with any 
kidney problem, to include cancer.  Upon his separation in March 
1975, he denied having any tumors, growths, cysts, or cancer and 
was given a normal clinical evaluation with respect to his 
genitourinary system.

Private treatment records included in the SSA records associated 
with the claims file with respect to this claim indicate that the 
Veteran has multiple ongoing problems with his kidneys.  For 
instance, records from Boca Raton Community Hospital, Inc., dated 
in 1981 include a diagnosis of renal failure.

VA treatment records dated from April 1998 to October 2000 and 
from March 2000 to September 2010 similarly reveal that the 
Veteran has multiple ongoing problems with his kidneys.  With 
respect specifically to the issue on appeal, these records 
reflect the following.  The Veteran underwent a biopsy in 
November 2003 due to a suspicious mass on his left kidney which 
was first noted around June 2003.  The results showed, and the 
diagnosis made was, renal cell carcinoma.  Kidney cancer also was 
diagnosed at that time, and carcinoma, renal cell, was diagnosed 
in February 2004.  Later in February 2004, a left partial 
nephrectomy was performed.  A suspicious lesion in the Veteran's 
right kidney was noted in April and May 2005.  No malignant cells 
were found after a biopsy.  Renal neoplasm was the diagnosis 
provided.  It was noted, however, that the presence of malignancy 
had not been ruled out completely and that imaging studies 
continued to be suspicious for a cancer of the right kidney.  The 
Veteran opted to undergo a right partial nephrectomy, which was 
performed in June 2005.  Diagnoses of right renal tumor and 
carcinoma, renal cell, were rendered.  Thereafter, the Veteran's 
kidney cancer and surgeries were mentioned repeatedly, in a 
variety of manners.

Based on this evidence, the Board finds that presumptive service 
connection for renal cell carcinoma as a chronic disease is not 
warranted.  There is no medical evidence that the Veteran 
manifested malignant renal tumors to a compensable degree within 
one year following his separation.  Indeed, he has not submitted 
any evidence covering this time period.

Service connection for renal cell carcinoma on a direct basis 
also is not warranted.  The first Hickson requirement is 
satisfied.  However, the second and third Hickson requirements 
are not satisfied and continuity of symptomatology has not been 
established.

Although the evidence is not clear as to whether the Veteran 
currently suffers from renal cancer, the record does clearly that 
the Veteran had a nephrectomy in 2004 as part of his treatment 
therefore.  As such, the Veteran has a current renal cell 
carcinoma disability.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007)(noting that the requirement of a current 
disability is satisfied when the claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior to 
adjudication of the claim).

There is no evidence, however, that the Veteran's renal cell 
carcinoma, residuals thereof, or any other kidney is 
etiologically related to service.  He has not identified any in-
service kidney cancer or other kidney injury or disease.  His 
service treatment records are devoid of any indication that he 
ever complained of, received treatment for, or was diagnosed with 
any kidney problem, to include cancer.  The Veteran indeed denied 
having any tumors, growths, cysts, or cancer, which includes 
kidney cancer, upon his separation from service in March 1975.  
His genitourinary system, which includes his kidneys, was given a 
normal clinical evaluation at that time.

There also is no competent or credible lay or medical evidence 
that the Veteran's renal cell carcinoma is in any way related to 
his service.  He has not explained how he believes this disorder 
is associated therewith.  None of the medical records pertaining 
to his disability even mention any connection to service.  These 
records instead reflect that the Veteran first was suspected to 
have renal cell carcinoma around June 2003, first was diagnosed 
with this disability in November 2003, and underwent treatment 
therefore in the form of a partial nephrectomy in February 2004.  
As above, the Board notes in this regard that a significant lapse 
in time between service and evidence of post-service medical 
treatment may be considered as part of the analysis of a service 
connection claim.  See Maxson v. West, 12 Vet. App. at 459, aff'd 
sub nom. Maxson v. Gober, 230 F.3d 1333.  The considerable gap of 
approximately 28 years from the time the Veteran separated from 
service in March 1975 and the time renal cell carcinoma first was 
suspected, diagnosed, and treated in mid to late 2003 and early 
2004 is significant evidence against his claim.

Finally, the evidence, although it shows that the Veteran has 
experienced multiple problems with his kidneys, such as renal 
failure, since at least 1981, does not show that the Veteran has 
experienced kidney cancer symptomatology until much later, in 
2003.  As discussed above, no such in-service problem has been 
identified by the Veteran or is referenced in his service 
treatment records, to include those at the time of his 
separation.  It follows that no kidney problem, to include 
cancer, was noted during service.  While the Veteran has had 
renal dysfunction in 1981, and then intermittently from 1998 
until October 2000, there is no competent or credible lay or 
medical evidence linking such dysfunction with the renal cancer 
diagnosed later. Also as discussed above, the first suspicions 
of, diagnoses of, and treatment for renal cell carcinoma were 
documented in the medical evidence approximately 28 years after 
the Veteran's separation from service.  Again, competent and 
credible lay evidence, in addition to medical evidence, must be 
considered in this regard.  See Davidson, 581 F.3d at 1313; 
Jandreau, 492 F.3d at 1372; Barr, 21 Vet. App. at 303; Buchanan, 
451 F.3d at 1331; Espiritu, 2 Vet. App. at 492.  Here, the 
Veteran has not asserted that he has experienced intermittent 
kidney cancer symptoms since service.  Evidence from other lay 
persons additionally is absent from the record.  The Board 
reiterates that this lack of evidence, whether medical or lay, 
establishing continuity of kidney cancer symptomatology, as well 
as the lack of any other evidence suggesting that the Veteran's 
current renal cell carcinoma is related to his service, and the 
lack of evidence that he experienced any kidney problem during 
service, render it unnecessary to provide him with a VA medical 
examination and/or opinion.

In sum, the preponderance of the evidence is against the 
Veteran's entitlement to service connection for renal cell 
carcinoma.  The doctrine of reasonable doubt therefore is not 
applicable.

ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for renal cell carcinoma, and the residuals 
thereof, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


